DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 9/17/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Reasons for Allowance

Claims 1, 5-13, 15, 18, 19, and 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to a method performed by a first radio node operative in a wireless communication network, of adapting a spectrum flatness of a transmitted signal, the method comprising:
receiving information about a spectrum flatness configuration comprising a maximum variation of power with which the first radio node may transmit a signal within a transmission bandwidth.
The closest prior art of Yang et al. (US 10,355,956) discloses the method described above (see Fig. 8, col. 8, ll.15-26).
However, the prior art does not disclose: 
the information about a spectrum flatness configuration is received from a network node; 
the maximum variation of power with which the first radio node may transmit a signal to a second radio node within a transmission bandwidth
adapting one or more coefficients of a transmission filter such that a transmission to the second radio node will be in accordance with the received spectrum flatness configuration; and
transmitting a signal to the second radio node using the transmission filter with the adapted coefficients.

These limitations, in combination with the rest of the recited subject matter, distinguishes independent claims 1 and 33 over the prior art, rendering them allowable.

The claims of the present application are also directed to a method, operative in a wireless communication network, of determining an acceptable spectrum flatness of a transmitted signal, the method comprising:
determining one or more spectrum flatness configurations, each comprising a maximum variation of power with which a first radio node may transmit a signal to a second radio node within a transmission bandwidth.

The closest prior art of Yang et al. (US 10,355,956) discloses the method described above (see Fig. 8, col. 8, ll.15-26).


the method is performed by a network node; 
the maximum variation of power which a first radio node may transmit a signal to a second radio node within a transmission bandwidth; and
sending information about the spectrum flatness configurations towards the first radio node.

These limitations, in combination with the rest of the recited subject matter, distinguishes independent claims 13 and 37 over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (US 2016/0072594)
Georgiou et al. (US 2017/0356979).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/18/2021